ANSTEAD, Judge,
dissenting:
I feel compelled to dissent because of the claimed error in excluding the student’s mother from the administrative hearing to determine the student’s classification as an exceptional student with learning disabilities. It is clear from the school board’s own rules and regulations that parents have the absolute right to be present at the hearing and confront witnesses, and so on. Cf. Monahan v. State, 491 F.Supp. 1074 (D.Neb.1980). If this right were not so basic to a fair resolution of the dispute I would have little difficulty affirming on the merits. We are faced with this uncomfortable choice apparently because emotions rather than reason prevailed below. When the parent’s attorney asked that prospective witnesses be excluded from the hearing room, including many school board employees, the school board challenged the mother’s right to be present since she too was to be a witness, and her student son had attained the age of majority. Parties, of course, are not subject to the rule of exclusion as witnesses. This was games*644manship at its worst, especially in view of the written notice the board had previously furnished the mother advising her of a panoply of due process rights including her right to participate.